 Case 3:17-cv-01362 Document 1306 Filed 04/30/21 Page 1 of 3 PageID #: 44467




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                             CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                             CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


                           CT2 STIPULATION:
            AMERISOURCEBERGEN AND HUNTINGTON/CABELL COUNTY:


       Defendant, AmerisourceBergen Drug Corporation, (“AmerisourceBergen”) and Plaintiffs,

City of Huntington (City) and Cabell County Commission (County), stipulate as follows regarding

the documents referenced in Appendix A.


       1.      AmerisourceBergen stipulates that they will not object to the authenticity of these

documents pursuant to FRE 901 and 902 at trial.


       2.      AmerisourceBergen stipulates that they will not object to the presentation of these

documents through Chris Zimmerman, Steve Mays, David May, and/or Michael Perry at trial,

while preserving all other evidentiary objections.




                                                 1
 Case 3:17-cv-01362 Document 1306 Filed 04/30/21 Page 2 of 3 PageID #: 44468




       3.      AmerisourceBergen reserves its right to object to the admissibility of all documents

listed in Appendix A, or to any witness’s testimony about them, including but not limited to under

Federal Rules of Evidence 401, 402, 403, 408 and hearsay.

Date: April 30, 2021
                                                     Respectfully Submitted,

                                                     By AmerisourceBergen Drug
                                                     Corporation:

                                                     /s/    Gretchen M. Callas
                                                     Gretchen M. Callas (WVSB #7136)
                                                     JACKSON KELLY PLLC
                                                     Post Office Box 553
                                                     Charleston, WV 25322
                                                     Telephone: (304) 340-1000
                                                     Facsimile: (304) 340-1050
                                                     gcallas@jacksonkelly.com

                                                     /s/     Robert A. Nicholas
                                                     Robert A. Nicholas
                                                     Shannon E. McClure
                                                     Joseph J. Mahady
                                                     REED SMITH LLP
                                                     Three Logan Square
                                                     1717 Arch Street, Suite 3100
                                                     Philadelphia, PA 19103
                                                     Tel: (215) 851-8100
                                                     Fax: (215) 851-1420
                                                     rnicholas@reedsmith.com
                                                     smcclure@reedsmith.com
                                                     jmahady@reedsmith.com

                                                     By Plaintiffs:

                                                     /s/    Paul T. Farrell, Jr.
                                                     Paul T. Farrell, Jr.
                                                     (WVSB Bar No. 7443)
                                                     FARRELL LAW
                                                     P.O. Box 1180
                                                     Huntington, WV 25714-1180

                                                     Counsel for Cabell County Commission


                                                2
Case 3:17-cv-01362 Document 1306 Filed 04/30/21 Page 3 of 3 PageID #: 44469




                                         /s/    Anne McGinness Kearse
                                         Anne McGinness Kearse
                                         (WVSB No. 12547)
                                         Joseph F. Rice
                                         Natalie Deyneka (WVSB No. 12978)
                                         MOTLEY RICE LLC
                                         28 Bridgeside Blvd.
                                         Mount Pleasant, SC 29464
                                         Tel: 843-216-9000
                                         Fax: 843-216-9450
                                         akearse@motleyrice.com
                                         jrice@motleyrice.com

                                         Counsel for City of Huntington




                                     3
